Citation Nr: 9906820	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted], observer


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to May 1946.  

This appeal arose from a May 1996 RO rating decision, which 
awarded the veteran service connection for bilateral hearing 
loss status post left otitis media, evaluated as 10 percent 
disabling.

At the hearing before the Board, the veteran raised the issue 
of clear and unmistakable error in prior rating actions and 
that as a result of these clear and unmistakable errors, he 
should be awarded a compensable rating for his service 
connected hearing loss from 1966.  This matter has not been 
addressed by the RO and is referred back for further 
consideration.   


REMAND

Under the controlling case law, the veteran's evidentiary 
assertions of increased hearing impairment are sufficient to 
well ground his claim for an increased evaluation. 38 
U.S.C.A. § 5107(a) (West 1991).  VA therefore has a duty to 
assist him in developing the facts pertinent to his claim.  
See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.159 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1995) ; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Disability ratings for service-connected hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations rendered from 
audiometric evaluations.  Lendenmann v. Principi, 3 Vet.App. 
345, 349 (1992).  Evaluations of bilateral defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
results of the pure tone audiometric tests in the frequencies 
of 1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of the disability from bilateral service- 
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (1998).

The veteran has argued that his most recent VA examinations, 
including that in February 1998, have not accounted for his 
problems with hearing over background noise.  He specifically 
maintains that the manner in which the speech discrimination 
testing was performed did not fairly represent the degree of 
hearing impairment he experiences in everyday situations.  
The veteran testified that the speech discrimination testing 
for his right ear was conducted at very high decibel 
thresholds.  The Board notes that although audiometric 
testing in general requires expertise to administer and 
interpret, a lay party is competent to provide evidence in 
general as to the decibel threshold at which the 
discrimination testing was performed.  The current record 
does not document what decibel threshold or thresholds were 
used for the VA discrimination testing, or what the standard 
threshold or thresholds are for such testing.  Therefore, the 
Board believes that further testing and direct comment by a 
qualified audiologist on this assertion are required in this 
case.

The Board also notes that the veteran has submitted recent 
uncertifiable private audiology examination results.  The 
reports do not appear to reflect that the discrimination 
testing was performed with the Maryland CNC list and thus, it 
is not clear that even certified results would provide a 
basis for rating for VA compensation purposes.  38 C.F.R. § 
4.87, Tables VI and VII, Diagnostic Code 6100.  These test 
results, however, have not been reviewed by the RO.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran may submit additional 
evidence or argument in support of his 
claim.  He is advised that if he has 
evidence of additional non-VA audiometric 
testing before or since his hearing in 
March 1998 that is not already of record, 
he should submit such evidence.  If he 
has undergone further VA testing since 
early 1998, he should so advise the RO.

2.  The veteran should be scheduled for 
VA audiology examination to determine the 
current extent of his service-connected 
bilateral hearing loss.  Before 
evaluating the veteran, the examiner 
should be provided with the claims 
folder, including a copy of the Remand, 
for review in connection with his 
evaluation.  All indicated tests should 
be accomplished.  Following the 
examination and a review of the record, 
the examiner should comment on the degree 
of hearing impairment caused by the 
service-connected disability and 
reconcile this opinion with previously 
performed hearing testing.  Any 
improvement in the veteran's hearing 
impairment should be discussed.  The 
examiner should additionally comment on 
the following:

a.  The standard decibel threshold or 
thresholds used for speech discrimination 
testing as part of a VA audiometric 
examination; the threshold or thresholds 
used to test the appellant at the current 
examination; and the threshold or 
thresholds used for speech discrimination 
testing at VA examinations since 1996, if 
that can be ascertained from the record.   

b.  The audiologist should also then 
address the veteran's contentions that 
the decibel threshold levels used to test 
his speech discrimination ability do not 
fairly represent his ability to hear in 
ordinary situations.  

If the examiner finds that these 
questions or the record raises other 
matters that are important for the Board 
to consider in reviewing this claim, the 
examiner if free to address such matters.

3.  Upon completion of the development-
requested hereinabove, the veteran's 
claim should be reviewed once again.  If 
the action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be given an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  The veteran 
requires no action until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

